                       Case 17-20014-jra                  Doc 96          Filed 01/30/20             Page 1 of 2



                                       UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF INDIANA
                                              HAMMOND DIVISION

   IN RE: Billy J Manchester, Jr. and                                                                                CASE NO.: 17-20014
   Amy N Manchester

                            TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than
for security, of the claim referenced in this evidence and notice.

 New Residential Mortgage LLC                                                    Ditech Financial LLC fka Green Tree
 Name of Transferee                                                              Servicing LLC
                                                                                 Name of Transferor


 Name and Address where notices to transferee                                    Court Claim # (if known): 11
 should be sent:                                                                 Amount of Claim: $121,382.01
                                                                                 Date Claim Filed: 04/06/2017
 New Residential Mortgage LLC
 P.O. Box 10826
 Greenville, SC 29603-0826

 Phone: 800-365-7107                                                             Phone: (888) 298-7785
 Last Four Digits of Acct #: 0212                                                Last Four Digits of Acct #: 0067


Name and Address where transferee payments
should be sent (if different from above):

Phone: ______________________
Last Four Digits of Acct #: ______


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


 By: /s/ Frank Gomez                                                             Date: January 30, 2020
 Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
                  Case 17-20014-jra      Doc 96      Filed 01/30/20     Page 2 of 2



                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF INDIANA
                                        HAMMOND DIVISION

  IN RE: Billy J Manchester, Jr. and                                               CASE NO.: 17-20014
  Amy N Manchester

                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 30, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, and a true and correct copy has been served via United States

Mail to the following parties:

Billy J Manchester, Jr.
3276 Rustic Lane
Crown Point, IN 46307

Amy N Manchester
3276 Rustic Lane
Crown Point, IN 46307

And via electronic mail to:

Miguel F. Martinez
Law Office of Moseley & Martinez, LLC
8002 Utah Street
Merrillville, IN 46410

Jason R. Moseley
Law Office of Moseley & Martinez, LLC
8002 Utah Street
Merrillville, IN 46410

Paul R. Chael
401 West 84th Drive, Suite C
Merrillville, IN 46410

Nancy J. Gargula
100 East Wayne Street, 5th Floor
South Bend, IN 46601-2349
                                               RAS CRANE LLC
                                               Authorized Agent for Secured Creditor
                                               10700 Abbott's Bridge Road, Suite 170
                                               Duluth, GA 30097
                                               Telephone: 470-321-7112
                                               Facsimile: 404-393-1425

                                               By: /s/ Jessica Norton
                                               Email: jnorton@rascrane.com
